 Case 1:20-cv-00096-H-BU Document 7 Filed 06/16/20                    Page 1 of 2 PageID 19



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  ABILENE DIVISION

TRE VON A. WOODARDS,
                                                 I




       Plaintiff,

                                                              No. 1:20-CV-096-H

FACEBOOK, et al.,

       Defendants.

 ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RXCOMMENDATION
           OF THE LTNITED STATES MAGIS   TE JUDGE

       Tre Von Woodards, proceeding pro se, fi.led this product liabiliry complaint agaLnst

Facebook, Instagram, Snapchat, Twitter, Tinder, and Fans Only on May 5,2020. Dkt. No.

2. United   States Magistrate Judge John R. Parker reviewed the complaint and submitted

findings and conclusions to this Court. Dkt. No. 6. Judge Parker recommended that the

Court summarily dismiss Woodards's complairt under 28 U.S.C. 0 1915(e)(2)(B). Id. at6.

He futher recommended that this Court wam Woodards that similar future litigation in thrs

Court could subject him to sanctions, including the imposition of monetary sanctions or

preclusion from making further filings without leave of court, or both.      1/. No objections to

the FCR have been filed.

       Where no specific objecrions are filed within the 14-day period, the Court reviews

the Magistrate Judge's findings, conclusions, and recommendations only for clear error.

Fed. R. Civ. P.72b)Q);     see   also Wilson v. Smith & Nephew,lac,   No. 3:12-CV-1063-8, 2013

WL 1880770, at *1 (N.D. Tex. May 6,2013).
Case 1:20-cv-00096-H-BU Document 7 Filed 06/16/20                 Page 2 of 2 PageID 20



       The Court has examined the record and reviewed the FCR for clear error. Finding

none, the Court accepts and adopts the FCR. The Coun specifically finds that this

complaint is frivolous, vexatious, and needlessly utilized scarce judicial resources.

       Accordingly, Woodards's complaint and the claims within it are dismissed with

prejudice. All relief not expressly granted and any pending motions are denied. Woodards

is further warned that any furure filings-whether filed directly with this Court, filed in state

court and removed to this Court, or filed in another federal court and transferred to this

Coun-could subject him to monetary sanctions or preclusion from making further filings

without leave ofcourt, or both.

       So ordered on June   / L , roro.

                                                                SLEY HENDRIX
                                                            D STATES DISTRICT JUDGE




                                               2
